          Case 3:19-cv-00111-SDD-RLB          Document 12   03/29/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

SULLIVAN
                                                                      CIVIL ACTION
VERSUS
                                                                      19-111-SDD-RLB
LEBLANC, ETAL


                                           RULING

        The Court has carefully considered the Petition^, the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated February 22, 2021, to which no objection was filed.

        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court's herein.

        ACCORDINGLY, the Petitioner's application for habeas corpus relief is hereby

DENIED, and this proceeding is DISMISSED in its entirety.

        IT IS FURTHER ORDERED that, in the event the Petitioner pursues an appeal in

this case, a certificate of appealability be denied.

        Judgmentw\\ be entered accordingly.
                                                       ^
        Signed in Baton Rouge, Louisiana on March Z3, 2021.




                                       CHIEF JUDG^HELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA



1 Rec. Doc. 1.
2Rec. Doc. 11.
